Title: From Thomas Jefferson to Abraham Penn, 4 May 1781
From: Jefferson, Thomas
To: Penn, Abraham



Sir
Richmond May 4th. 1781.

I am exceedingly sorry that the public Situation should be such as to render it necessary to call our Citizens from their farms, at this interesting Season of the year. But the enemy will not suspend their Operations till we can sow or reap, so that we must have an Army on foot as well at these, as the other Seasons of the year.
We have called on eleven Counties to furnish a reinforcement to General Greene and hope it will be the last Time we shall have occasion to require our Militia to go out of their own Country, as we think it most adviseable to put that distant disagreable service on our Regulars, and to send them forward as fast as raised, and to employ our Militia on Service in our own Country; And I am confident that if the Reinforcement of Militia now under Orders to join General Greene is marched, and serves the two Months with him which is intended, that by that Time he will be so reinforced by Regulars as to retain Possession of North, and the greatest Part of South, Carolina, and thus to keep the War at a Distance from us. On the contrary if he is not supported by Militia ’till the Regulars can get to him, he will be driven back and we shall have the whole War on us.

Of the eleven Counties called on, seven have applied to be excused. You will immediately see Sir what would be the Consequence of complying with their Request.
The Executive have therefore been obliged to insist on their Requisition. Mr. Henry has written on the same Subject as to your County, but the Grounds on which a Relaxation of the order is proposed, being such as every other County has, or as would go to a perpetual exemption from Militia Duty, we cannot withdraw the Call.
Captain Boush has engaged fifty horse to go for three Months, but this is no equivalent for 250 Infantry, to serve two Months. I must therefore, Sir, rely on your zeal and Activity to carry the former requisition into Execution.
It is probable you may have among you some Delinquent Militia, who should by Law serve six Months, as a punishment for their Delinquency. These if sent with the Militia might be counted as part. I am &c.,

Tho: Jefferson

